Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered with the RCE of 6 May 2022.

Claim Objections
Claim 1 is objected to, as the recitation regarding placement of the liquid optically clear adhesive and the separation space would be better phrased as:  “said first liquid optically clear adhesive is contained inside the separation space and is surrounded by the perimeter seal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 9, and 14 are rejected under 35 U.S.C. 103 as unpatentable over WO 2017/071911 A1 (referenced below using its U.S. counterpart publication, U.S. 2019/0366811 A1, “O’Keeffe”) in view of U.S. 2020/0201113 A1 (“Baierl”, made of record with previous advisory action and subject of discussion of a previous interview) and as evidenced by NPLs on optical bonding from Taica.
Considering claims 1, 5, and 9, O’Keeffe discloses a switchable laminated glazing that may constitute a roof of a vehicle, wherein the switchable laminated glazing comprises three glass layers 155 (henceforth referred to as 155-O, 155-C, and 155-I, respectively for the outermost, central, and innermost glass layers), and wherein glass layer 155-O is joined to glass layer 155-C via a PVB interlayer 148; O’Keeffe ¶ 0101, 0131, and 0132; Figs. 5 and 8.  This arrangement thus reads on the claimed first stack.  O’Keeffe is analogous, as it is from the same field of endeavor as that of the instant application (switchable automotive glazing).  
O’Keeffe discloses that located between glass layers 155-C and 155-I is a light modulator 115, which is adhered to 155-C and 155-I via respective adhesive layers 145, each of which may be in the form of an optical clear resin (OCR) (id. ¶ 0132-0134).  It is hereby noted that the term “liquid optically clear adhesive” is interpreted under broadest reasonable interpretation, and the term is considered to refer to any liquid, optically clear material that can effect bonding upon curing.  With this in mind, person having ordinary skill in the art would understand OCR to refer to an optically clear bonding agent that is in liquid form prior to usage, wherein the material is cured to effect bonding (see Technical Glossary entries on Optical Bonding, Optical Clear Adhesive, and Optical Clear Resin from Taica).  As such, when O’Keeffe discloses the usage of OCR to effect bonding of the various components disclosed therein, O’Keeffe has essentially disclosed the usage of a liquid optical bonding material that effects bonding of adherends after said liquid optical bonding material is cured, thereby reading on the limitation regarding the presence of a cured material formed from curing a liquid optical clear adhesive.  O’Keeffe is considered to have disclosed the usage of OCR with sufficient specificity, as O’Keeffe discloses only two possibilities (OCA and OCR); alternatively, if this were not deemed to be the case (which is not conceded), the usage of OCR is obvious, at least because O’Keeffe expressly discloses it. 
O’Keeffe discloses that the light modulator 115 may be a liquid crystal device (id. ¶ 0021), and that the specific light modulator used may be one from the embodiment as shown in Fig. 6 of the same reference (id. ¶ 0132).  Specifically, for the embodiment in Fig. 6, O’Keeffe discloses a laminated glazing that comprises two glass layer, in between which is located a light modulator 115.  O’Keeffe clearly discloses that the light modulator 115 is made of a functional cell 275, electrode-coated substrates located on opposing major surface of the functional cell, and a sealant surrounding the respective minor surfaces (viz. perimeters) of the functional cell and the electrode-coated substrates, wherein the outer lateral surfaces of the perimeter sealant is coplanar with respective minor surfaces of the two glass layers (id. ¶ 0125-0128 and Fig. 6).  It is noted that the limitation “perimeter seal” is interpreted under BRI, and in the instant case, the limitation is considered to refer to a sealant located on the perimeter on an element.  It is clear that the sealant of O’Keefe is located on a perimeter of the light modulator (not to mention that the sealant itself constitutes a perimeter of the overall glazing).  The disclosure re: the specific arrangement of the light modulator between two glass sheets thus reads on limitations concerning the claimed second stack of component and the perimeter seal.
Given that O’Keefe expressly states that the configuration as shown in Fig. 6 thereof may be incorporated into the configuration as disclosed in Fig. 8 thereof, the combination of the features from the embodiments is considered to have been disclosed with sufficient specificity.  Alternatively, if this were not deemed to be the case (which is not conceded), then the express teaching in ¶ 0132 of O’Keefe would provide motivation for person having ordinary skill in the art to combine the disclosures of these two embodiment.  O’Keefe differs from the claimed invention, as O’Keefe does not disclose its adhesive layers to be interior of the space surrounded by its sealant.
Baierl teaches a vehicle window having two glass panes and a liquid crystal layer located between the panes, wherein the vehicle window comprises edge seal 36 located between and immediately contacting the panes, thereby sealing off a space enclosed and defined by the seal and the panes (Baierl ¶ 0074-0084 and Fig. 2a).  Baierl is analogous, as it is from the same field of endeavor as that of the instant application (laminated glazing having a liquid crystal layer).  In particular, Baierl teaches that adhesive layers 28, 30 and 34 may be made of materials making them suitable for optical bonding and expressly states that these types of materials may be polyurethanes, acrylates, or epoxies (id. ¶ 0050).  The usage of adhesive materials suitable for optical bonding is compatible with the usage of optically clear resins, thereby providing person having ordinary skill in the art reasonable expectation of success that the teachings of Baierl could be combined with that of O’Keefe.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have placed adhesive layer located within a space defined and enclosed by edge seal (so that minor surfaces of the adhesive layers contact interior facing surface(s) of the edge seal), because doing so protects the adhesive layer from humidity and oxygen (id. ¶ 0030).  O’Keefe as modified by Baierl renders obvious claims 1, 5, and 9.
Considering claim 6, O’Keefe teaches the usage of interlayer having high UV absorption (id. ¶ 0128).
Considering claim 14, O’Keeffe discloses that the laminated glazing may exhibit curvature (id. ¶ 0125), which means that one used as a vehicle roof may also exhibit curvature.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/071911 A1 (referenced below using its U.S. counterpart publication, U.S. 2019/0366811 A1, “O’Keeffe”) and Baierl and as evidenced by the NPLs from Taica, as applied to claim 1 above, and further in view of U.S. 2013/0265511 A1 (“Poix”).
Considering claims 2 and 3, O’Keeffe as discussed above is silent regarding specific components of the liquid crystal modulator such as spacers and an edge seal for the liquid crystals per se.
However, the provisions of such components is well-known in the art of liquid crystal materials used in glazings.  Specifically, Poix teaches usage of both spacers within a liquid crystal layer and edge gasket for the liquid crystal layer in the usage of a liquid crystal material in a switchable glazing (Poix ¶ 0205 – 0215 and Fig. 1).  Furthermore, Poix teaches that the thickness of the liquid crystal layer, which represents the gap between substrates, is about 15 to 60 µm (id. ¶ 0213).  Poix is analogous, as it is from the same field of endeavor as that of the instant application (switchable glazing utilizing liquid crystal).  Person having ordinary skill in the art would have been motivated to adopt the teachings from Poix to the liquid crystal layer employed in O’Keefe, as Poix is considered to have demonstrated that these liquid crystal related components are known in the art for switchable glazings.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/071911 A1 (referenced below using its U.S. counterpart publication, U.S. 2019/0366811 A1, “O’Keeffe”) and Baierl and as evidenced by the NPLs from Taica, as applied to claim 1 above, and further in view of U.S. 2014/0295150 A1 (“Bower”).
Considering claims 7 and 8, although O’Keeffe as discussed above discloses the usage of OCR (which, as discussed above, is a liquid optically clear material cured to effect bonding), O’Keeffe is silent regarding an adhesive formed by curing a liquid optically clear adhesive using UV radiation and another curing mechanism.
However, in the field of optical bonding (including for bonding of glass substrates and liquid crystal layers), it is known to use a liquid optically clear adhesive that is cured via both UV radiation on heat (Bower ¶ 0024 and 0030).  Bower is analogous, as it attempts to address the same issue(s) as addressed by the inventors of the instant application (namely, usage of liquid optically clear adhesive to effect bonding of optical layers).  Person having ordinary skill in the art would have been motivated to use a dual-cure liquid optically clear adhesive taught in Bower as the bonding agent used to form layers 145 in O’Keeffe, as O’Keeffe discloses the usage of OCR (viz. broad genus) and Bower teaches a specific type of liquid optically clear material (viz. a species) suitable for effecting optical bonding.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
As the liquid optically clear adhesive is cured using UV radiation, it is clear that it can absorb UV radiation.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/071911 A1 (referenced below using its U.S. counterpart publication, U.S. 2019/0366811 A1, “O’Keeffe”) and Baierl and as evidenced by the NPLs from Taica, as applied to claim 1 above, and further in view of U.S. 2015/0331296 A1 (“Mennig”).
Considering claims 10-12, O’Keeffe as discussed above does not disclose the inclusion of a low-emissivity coating.  
However, provision of a low-emissivity coating on the inward-facing surface of the outermost pane of a switchable laminated glazing is known, as is taught in Mennig.  Specifically, Mennig teaches that such a coating may be applied onto the outer pane and adjacent an intermediate layer (Mennig ¶ 0048 and Fig. 1).  Mennig is analogous, as it is from the same field of endeavor as that of the instant application (laminated glazings, in particular one having low-emissivity coatings).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included such a low-emissivity coating onto the inward facing surface of glass layer 155-O of the glazing of O’Keeffe, as doing so reduces infrared transmission.

Response to Arguments
Applicant’s arguments with respect to all prior art rejections in the previous Final Office Action relying upon at least O’Keefe (pg. 10 ¶ 1+ of response filed on 11 April 2022, henceforth “Response”) have been fully considered.  In view of amendments to claim 1, all prior art rejections in the previous Final Office Action relying upon at least O’Keefe have been withdrawn.
Of the contentions in the Response, the only one applicable to the rejections set forth is Applicant’s allegation that the teachings regarding usage of OCR and OCA is applicable solely to the embodiments related to Fig. 7 of O’Keeffe (Response pg. 10 ¶ 2-4).  However, this allegation is not deemed to be based on the actual teachings of O’Keeffe, as O’Keeffe clearly states that optical bonding is applicable to the embodiments related to Figs. 6-8 thereof, and with O’Keeffe’s discussion that both OCA and OCR can be used to effect optical bonding, person having ordinary skill in the art would understand that OCR can be applied to at least the configurations of Figs. 6-8 of O’Keeffe (O’Keeffe ¶ 0121 and 0131). 
As the interview held on 14 June 2022 is made of record, Examiner also incorporates responses to contentions raised by Applicant during the interview and reiterates the position that though it is acknowledged that Baierl appears to prefer (if it could be characterized as such) an autoclaving lamination process, the broader teachings of Baierl nevertheless states that optical bonding is an alternative means of laminating the constituent layers.  Applicant is hereby reminded that a prior art is relevant for all it contains, and that nonpreferred and alternative embodiments a) constitute prior art and b) are not considered to teach away; see MPEP 2123.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781